UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q/A (Amendment No. 1) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-29187-87 CARRIZO OIL & GAS, INC. (Exact name of registrant as specified in its charter) Texas 76-0415919 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 1000 Louisiana Street, Suite 1500, Houston, TX (Address of principal executive offices) (Zip Code) (713) 328-1000 (Registrant's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YES [X]NO [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES [ ]NO [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer[X]Accelerated filer[] Non-accelerated filer[ ] Smaller reporting company [ ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES [ ]NO [X] The number of shares outstanding of the registrant's common stock, par value $0.01 per share, as of May 1, 2009, the latest practicable date, was 31,028,187. EXPLANATORY NOTE We hereby amend and restate in their entirety the following items of our Quarterly Report on Form 10-Q for the quarter ended March 31, 2009 as originally filed with the Securities and Exchange Commission on May 11, 2009: (i) Item 1 of Part I “Financial Information,” (ii) Item 2 of Part I, “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” (iii) Item 4 of Part I, “Controls and Procedures,” (iv) Item 6 of Part II, “Exhibits” and we have also updated the signature page and the certifications of our Chief Executive Officer and Chief Financial Officer in Exhibits 31.1, 31.2, 32.1 and 32.2.No other sections were affected. Upon further review of our March 31, 2009 ceiling test impairment, we determined that there were errors in our impairment calculation, including (1) failure to properly consider certain deferred tax amounts and (2) the incorrect classifications of cost between unevaluated costs and the full cost pool.The effect of this adjustment is a decrease in the ceiling test impairment of $35.8 million, a decrease in depreciation, depletion and amortization of $1.3 million, a reduction in the net loss of $24.1 million, and a reduction in the property and equipment balance of $2.8 million.Also upon further review, we determined that the market value of our investment in Pinnacle Gas Resources, Inc (“Pinnacle”) has remained considerably below our book basis since October 2008, resulting in another than temporary impairment.Accordingly, the effect of this impairment adjustment to our first quarter 2009 results of operations is an increase in the net loss of $1.4 million. As a result of these errors, we are restating in this Form 10-Q/A our consolidated financial information for the quarter ended March 31, 2009. The consolidated financial information and the information regarding the restatement that is presented in this Form 10-Q/A supersedes and replaces the information presented in our Current Report on Form 8-K filed on August 10, 2009 and the press release furnished as an exhibit thereto. No attempt has been made in this Form 10-Q/A to modify or update other disclosures as presented in the original Form 10-Q to reflect events occurring after the original filing date. CARRIZO OIL & GAS, INC. FORM 10-Q/A
